PER CURIAM:
Paul Scinto, Sr., seeks to appeal the district court’s orders dismissing certain defendants in his 42 U.S.C. § 1983 (2000) claim and denying his motion for reconsideration. This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2000), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2000); Fed.R.Civ.P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 69 S.Ct. 1221, 93 L.Ed. 1528 (1949). The orders Scinto seeks to appeal are neither final orders nor appealable interlocutory or collateral orders. Accordingly, we dismiss the appeal for lack of jurisdiction. We deny Defendants’ motion to stay and Scinto’s motions to consolidate and to strike. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.